DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 March 2021 has been entered.
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 05 March 2021, have been entered in full.  Claims 1-20, 23 and 24 are canceled. Claims 21, 22 and 25 are amended. Claims 21, 22 and 25 are under examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 26 March 2021) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
Withdrawn Objections And/Or Rejections
The rejection to claims 21, 22 and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, as set forth at pages 3-6 of the previous 
The rejection to claims 21, 22 and 25 under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (US 2006/0247310; published Nov 2, 2006), as set forth at pages 7-11 of the previous Office Action (16 December 2020), is withdrawn in view of Applicant’s arguments (05 March 2021).
The rejection to claims 21, 22 and 25 under 35 U.S.C. 103 as being unpatentable over Hase et al. (US 2007/0287691; published Dec 13, 2007) in view of Yani et al. (Diabetes, Metabolic Syndrome and Obesity: Targets and Therapy, Vol. 3, pages 1-6, 2010), as set forth at pages 11-12 of the previous Office Action (16 December 2020), is withdrawn in view of the amendment (05 March 2021).
	
NEW CLAIMS REJECTIONS/OBJECTIONS	

Claim Rejections-35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 administered 1 mg or more and 20 mg or less of the catechin per day”. 
The claim reads of administering catechin in two amounts; an amount of 1 mg or more and 20 mg or less.  The claim also reads of administering catechin in a single amount of 1 mg through 20 mg. The amount of administered catechin is not clear. The metes and bounds of this claim cannot be determined.

Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the This is a New Mater Rejection. 
The specification as originally filed does not provide support for the invention as now claimed:  “..wherein the subject is orally administered 1 mg or more and 20 mg or less of the catechin per day”.
Applicant's amendment, filed 05 March 2021, asserts that no new matter has been added and directs support to paragraph 0038 for support for the amendment to claim 25. 
The Examiner cannot locate the wording or connotation of the instant claim. The wording or connotation of the instant claim is not readily apparent from said sections.  
The Examiner has found the following teaching: 
     The published specification teaches: “In the case of oral administration or intake, the amount as the GIP function inhibitor is preferably 1 mg or more, more preferably 5 mg or more, and preferably 100 mg or less, more preferably 20 mg or less per day for an adult” (para 0068). 
	The new claim amendment, “wherein the subject is orally administered 1 mg or more and 20 mg or less of the catechin per day”, reads on 1.0 mg-20.0 mg. This is new matter because it includes specific catechin administered amounts of 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 15, 15, 16, 17, 18 and 19 mg, which were not contemplated in the specification as originally filed.
Applicant has included catechin amounts not originally included, resulting in newly changing the scope of disclosure. 
	The specification as filed does not provide a written description or set forth the metes and bounds of this "limitations". The instant claim now recites limitations which 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Alvares Favela (US 2012/0219621; published 8/30/12) in view of Lin et al. (AGING Volume 6, No. 12:1019-1030; December 2014).
Alvares Favela teach a composition with enhanced thermogenic activity and the use thereof in the prevention and treatment of obesity.  Alvares Favela teach that the composition comprises a) menthol or a peppermint essential oil comprising menthol in association with one or more components having a thermogenetic activity, selected from: b1) capsaicin b2) a sulphur containing active principle derived from the Allium genus b3) a catechin active substance derived from the genus Camellia or a Camellia extract containing it (abstract and para 0001)(applies to claim 21). 
Alvares Favela teach orally administering the composition with enhanced thermogenic activity to humans to treat overweightness and obesity. Alvares Favela teach orally administering the composition with enhanced thermogenic activity to humans to applies to claims 21, 22 and 25). Alvares Favela teach in the compositions, the active substances from the genus Camellia include dosages of between 0.1 and 3000 mg/dose/die of catechin derivatives, preferably between 20 and 500 mg/dose/die (para 0038)(applies to claim 25).
Alvares Favela teach EGCG (derived from Camellia sinensis, unfermented tea) induces thermogenesis (para 0011). Alvares Favela teach that it has been observed that in humans, the use of catechin derivatives, especially in gallate form, obtained by the extraction of the aerial unfermented parts of Camellia sinensis (green tea) results in a 4% increase in basal energy expenditure and that many authors have investigated this thermogenic phenomenon, claiming an apparent clinical effect in weight reduction (para 0018). 
In summary, Alvares Favela teach a pharmaceutical composition comprising a catechin. Alvares Favela teach that catechins induce thermogenesis and increase basal energy expenditure. Alvares teach administering said composition to humans to treat overweightness, obesity, metabolic syndrome, hypercholesterolaemia, hypertriglyceridemia, diabetes and hypertension. Alvares Favela teach administering dosages of between 0.1 and 3000 mg/dose/die of catechin derivatives, preferably between 20 and 500 mg/dose/die. Alvares Favela does not teach administering a catechin to ameliorate hypothermia in a subject.
Lin et al. teach that aging is associated with severe thermogenic impairment which contributes to obesity and diabetes in aging. Li et al. teach administering antagonists of 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method of treating diabetes and obesity comprising administering a pharmaceutical composition comprising a catechin, as taught by Alvares Favela, by administering said pharmaceutical composition to subjects with severe thermogenic impairment as taught by Lin et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons.
It is known in the art that thermogenesis is the process of heat production in organisms. Thus, severe thermogenic impairment, would be severe loss of heat production (hypothermia). Li et al. states that aging is associated with severe thermogenic impairment which contributes to obesity and diabetes in aging and teaches administering a thermogenic agent. Because Alvares Favela teach catechins as thermogenic agents which can be administered to treat obesity and diabetes, it would be obvious to administer a catechin to a subject to treat severe thermogenic impairment (i.e. ameliorating hypothermia). 


			Conclusion
			No claims are allowed.


	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       
/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        4/21/2021